Citation Nr: 9927004	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  98-04 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  The veteran, who had active service from March 
1974 to July 1978, appealed that decision.


FINDINGS OF FACT

1.  An August 1988 RO rating decision denied service 
connection for an acquired psychiatric disorder, to include 
PTSD.  The veteran did not appeal that decision within one 
year of receiving notice of that decision and appellate 
rights.

2.  The veteran has submitted evidence since the final August 
1988 rating decision that would reflect that he has PTSD as a 
result of an in-service stressor. 

3.  The veteran participated in Operation Frequent Wind.


CONCLUSIONS OF LAW

1.  The RO rating decision dated August 1988 that denied 
service connection for an acquired psychiatric disorder, to 
include PTSD, is final.  38 U.S.C.A. §§ 1110, 7105 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 20.302, 20.1103 (1998).

2.  The evidence received since the August 1988 RO rating 
decision that denied service connection for an acquired 
psychiatric disorder, to include PTSD, is new and material, 
and the veteran's claim for this disorder has been reopened.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. §§ 3.102, 
3.156 (1998).

3.  The veteran's claim for service connection for an 
acquired psychiatric disorder, to include PTSD, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's main contention is that he has PTSD as a result 
of in-service stressors, particularly of service in Vietnam.  
The record does not reasonably reflect, nor has the veteran 
contended, either now or before, that alcoholism or a 
personality disorder should be service connected.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  See 38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. § 3.303 (1998); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).

A claim for service connection for PTSD is well grounded 
where the veteran submits (1) medical evidence of a current 
disability; (2) lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and (3) medical evidence of a nexus between 
service and the current PTSD disability.  However, 
eligibility for a PTSD service connection award requires 
more; specifically, (1) a current, clear medical diagnosis of 
PTSD; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor. 38 C.F.R. § 3.304(f); 
see also, Gaines v. West, 11 Vet. App. 353 (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

VA regulations state that if the claimed stressor is related 
to combat, service department evidence that the veteran was 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  In short, corroboration of the claimed 
event is not required.  Contrarily, if the veteran has not 
engaged in combat with the enemy, the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  In this event 
corroboration of the stressor is required.  The United States 
Court of Appeals for Veterans Claims (Court) has upheld VA 
regulations for corroboration of the claimed in-service 
stressor.  See supra, Cohen.

An August 1988 rating decision denied service connection for 
an acquired psychiatric disorder, to include PTSD.  The 
underlying rationale was that the evidence did not show that 
the veteran had PTSD.  The veteran was informed of that 
decision, as well as appellate rights, in correspondence 
dated September 1988.  He did not appeal that decision, which 
then became final one year thereafter.  See 38 U.S.C.A. 
§ 7105(b)(1)(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1998).

A final decision cannot be reopened and reconsidered by the 
VA unless new and material evidence is presented.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993); see also 38 U.S.C.A. § 7104(b).  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 55 F.3d 1356 (Fed. Cir. 1998); see also 
Winters v. West, 12 Vet. App.  209 (1999) and Elkins v. West, 
12 Vet. App. 203 (1999).

The June 1995 rating decision on appeal characterized the 
issue as whether new and material evidence had been submitted 
to reopen the previously denied claim.  The January 1998 
statement of the case found that new and material evidence 
had been submitted to reopen the claim, but the RO continued 
to deny the underlying claim for service connection.  
However, under Barnett, the Board is not bound by the RO's 
determination in this regard, and the Board must also review 
whether new and material evidence has been submitted to 
reopen this claim.  See Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380 (Fed.Cir. 1996).

As noted above, the central rationale underlying the August 
1988 denial of service connection was the lack of a PTSD 
diagnosis.  Evidence then affiliated with the claims file 
included a DD 215 dated October 1986 reflecting that the 
veteran received the Armed Forces Expeditionary Medal for 
participation in Operation Frequent Wind.  His DD 214 
reflects service in Indochina (or Korea).

Evidence obtained since the August 1988 denial includes at 
least two PTSD diagnoses, one from a December 1997 VA 
treatment record, relating PTSD as a diagnosis to the 
veteran's service in the evacuation of Americans from Saigon 
in 1975, and one in March 1998, from a VA psychiatrist at a 
VA examination.  This evidence bears directly and 
substantially upon the specific matter under consideration, 
the absence of a PTSD diagnosis at the time of the August 
1988 rating decision.  In this regard, the Board also finds 
that the evidence submitted is new and material, and the 
claim is reopened.

In so doing, the Board also finds that this evidence is 
likewise sufficient to well-ground a claim for service 
connection for PTSD.  To this extent only, the veteran's 
claim is granted.  However, in light of the fact that the RO 
has yet to verify the veteran's stressor, and in light of the 
fact that other medical evidence is not consistent with a 
PTSD diagnosis, the Board finds that further development is 
warranted.


ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, the claim is reopened.


REMAND

A review of the evidence reflects that the RO has not yet had 
the opportunity to corroborate the veteran's asserted 
stressors.  Further review of the evidence reflects that 
conflicting diagnoses, including PTSD, have been ascribed to 
the veteran's psychiatric problems.  In light of the above, 
the claim for service connection is REMANDED for the 
following action:

1.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the alleged in-service 
stressors.  The veteran is advised that 
this information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible, because without 
such details, an adequate search for 
verifying information cannot be 
conducted.  The veteran is further 
informed that the Court has held that the 
duty to assist is by no means a one-way 
street, and a veteran's obligation to 
provide certain facts, in this case 
certain dates and other information, is 
not an impossible or onerous task.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 
(1991).

2.  The RO should then review the claims 
file and prepare a summary of all the 
claimed stressors.  This summary and a 
copy of the veteran's DD 214 and all 
associated service documents, including 
personnel records, should be sent to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197.  The USASCRUR should be 
provided with a copy of any information 
obtained above, and should be requested 
to provide any additional information 
that might corroborate the veteran's 
alleged stressors.  The USASCRUR should 
also be requested to furnish the unit 
history for the units to which the 
veteran was assigned.

3.  Following the receipt of a response 
from the USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  If the 
information provided by the veteran is 
inadequate for USASCRUR to verify, the RO 
should also state in its report.  This 
report is then to be added to the claims 
folder.

4.  After completing the above actions, 
and if any of the stressors that the 
veteran has alleged are verified, the 
veteran should be provided a VA 
psychiatric examination to determine the 
nature and extent of all psychiatric 
disorders.  All indicated studies, tests 
and evaluations deemed necessary should 
be performed, but should include 
psychological testing including PTSD sub 
scales.  The RO must provide the examiner 
the summary of any stressors described 
above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an in-service 
stressor has resulted in the current 
psychiatric symptoms.  The examiner must 
also determine whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied.  If the PTSD 
diagnosis is deemed appropriate, the 
examiner should comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established by the RO.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (1998), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  Thereafter, the 
RO should adjudicate the issue of service 
connection for PTSD in light of relevant 
laws, regulations and decisions, 
including Cohen, 10 Vet. App. 128.  If 
the determination remains unfavorable to 
the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
provide an opportunity to respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



		
	TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals







